Case 17-10698 Doc 527 Filed 06/17/19 Entered 06/17/19 13:13:59 Main Document Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA


   IN RE
                                                                         BANKRUPTCY NO.
   WALLACE, RUSH, SCHMIDT, INC.                                          17-10698
                                                                         SECTION "B"
   DEBTOR(S)                                                             CHAPTER 11


                                       FINAL DECREE

                 Considering the hearing scheduled for June 19, 2019 on the Debtor’s Motion

   for Final Decree (P-514), and the stipulation of counsel filed on June 14, 2019 (P-526),

                 IT IS ORDERED that the motion for final decree is granted and a final

   decree is hereby entered.

                 IT IS FURTHER ORDERED that within fourteen (14) days of the entry of

   this order the Debtor shall file with the United States Trustee an affidavit indicating the

   amount of disbursements made by the Debtor for each quarter and pay to the United States

   Trustee the quarterly fees pursuant to 28 U.S.C. Section 1930 (a)(6) and/or make

   satisfactory arrangements with the Office of the United States Trustee to pay the

   quarterly fees through the final decree date.
Case 17-10698 Doc 527 Filed 06/17/19 Entered 06/17/19 13:13:59 Main Document Page 2 of 2




                IT IS FURTHER ORDERED that the above-captioned Chapter 11

   proceeding will be CLOSED after the Office of the United States Trustee provides the

   Court with proof of the payment of the quarterly fees.

                New Orleans, Louisiana, June 17, 2019.



                                            JERRY A. BROWN
                                            BANKRUPTCY JUDGE
